—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Pincus, J.), entered August 24, 2000, which, upon granting the defendants’ motion pursuant to CPLR 4401 made at the close of the plaintiffs’ case to dismiss the complaint for failure to make out a prima facie case, is in favor of the defendants and against them dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs failed to establish a prima facie case that the dog which caused the injured plaintiff’s injuries had vicious propensities known to the defendants (see, Sers v Manasia, 280 AD2d 539; Maher v C & A Auto Parts, 279 AD2d 459; Velazquez v Carns, 244 AD2d 620; DeVaul v Carvigo Inc., 138 AD2d 669).
The plaintiffs’ remaining contentions are without merit. Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.